Citation Nr: 1747141	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability, to include ischemic heart disease (IHD) claimed as atherosclerotic heart disease (ASHD) and hypertension, as secondary to service-connected diabetes mellitus and/or herbicide exposure.

2.  Entitlement to service connection for basal cell carcinoma of the left posterior neck region, claimed as skin cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service in the United States Army from July 1969 to February 1971, to include time served in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in February 2016 and September 2016.

The issue of entitlement to service connection for cardiovascular disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative competent evidence is against a finding that the Veteran's basal cell carcinoma of the neck region is related to active duty service to include herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal cell carcinoma of the left posterior neck region, claimed as skin cancer, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board recognizes that the Veteran is presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a).  Where a veteran was exposed to an herbicide agent during active service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  are met, certain disease are presumed to have been incurred as a result of such exposure.  38 C.F.R. § 3.309(e).  Though some cancers are subject to the foregoing presumption, skin cancer is not.

Where the evidence does not warrant presumptive service connection for any disease, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With that in mind, the Board has considered the Veteran's claim of entitlement to service connection on a direct basis, but finds that for the reasons that follow skin cancer was not incurred in service, and is not otherwise related to service.

The Veteran essentially contends that he developed skin cancer as a result of herbicide exposure.  He was diagnosed with a basal cell carcinoma that he had excised in 2008.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with basal cell carcinoma in the neck, and that he had it surgically excised in July 2008.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of a skin disability during active duty service.  His separation examination was negative for any skin formations, and he reported that he was in good health with no changes in condition.  The Board notes that the Veteran has never asserted that he developed a skin formation during service, merely that it was due to herbicide exposure.

The first treatment for a basal cell carcinoma following service was in 2008, when the Veteran had it excised.  As there is no competent evidence of a basal cell carcinoma in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

In this case, the Veteran underwent VA examination in connection with his claim in April 2016.  At the time he was diagnosed with basal cell carcinoma.  The VA examiner noted that the Veteran had a complete resection of a basal cell carcinoma from his left neck in 2008 with no residual effects or recurrence.  There was no evidence of scarring or benign or malignant skin neoplasms, and there was no evidence of systemic manifestations due to any skin diseases.  The Veteran had not taken oral or topical medications for any skin condition in the year prior, and he had not required other treatments outside of systemic or topical medications.  After the examination the VA examiner opined that it was less likely than not that the Veteran's basal cell carcinoma was incurred in or was caused by an in-service event, injury, or illness.  In making this determination the VA examiner noted that the Veteran had his basal cell carcinoma resection in 2008 with no current residual lesion.  Moreover, the VA examiner noted that the medical literature did not report any evidence of a cause and effect relationship between former exposure to herbicides and the subsequent development of basal cell carcinomas.  He concluded that there was no evidence to support a claim for such relationship or service connection at this time based on a review of the medical literature.  

The Board affords the VA examiner's opinion great probative weight because it is based on a physical examination and interview of the Veteran as well as a review of the claims file.  Despite the Veteran's assertions, basal cell carcinoma is not one of the diseases that are presumptively linked to herbicide exposure; therefore presumptive service connection is not applicable.  The service treatment records do not show, and the Veteran has not contended, that he has had skin cancer that originated in service.  Indeed, the first treatment for the basal cell carcinoma was in 2008, over 30 years after separation from service.  Combining the Veteran's lack of in-service event and lack of continuous symptoms with the negative nexus opinion the Board finds that the evidence is insufficient to establish service connection.  Treatment notes are consistent with this finding.  

The diagnosis and etiology of basal cell carcinoma are matters not capable of lay observation, and require medical expertise to determine.  The Board recognizes that the Veteran was a Medical Corpsman during service and had some medical training in connection with that position.  However, it is not shown that the Veteran has specialized training or experience sufficient to address the etiology of basal cell carcinoma or its relationship to exposure to herbicide agents, so in that regard the Veteran is a lay person.  Lay persons are competent to relay things they experience through their senses but not to offer opinions on complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's own opinion regarding the etiology of his current basal cell carcinoma is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.


ORDER

Entitlement to service connection for basal cell carcinoma of the left posterior neck region, claimed as skin cancer, to include as secondary to herbicide exposure is denied.  


REMAND

Regrettably, another remand is necessary for proper development of the issue of entitlement to service connection for cardiovascular disability.  In September 2016 the Board remanded this issue to obtain updated VA treatment records and treatment records from Dr. L.B. and Memphis Dermatology Clinic.  In November 2016 the AOJ sent the Veteran a release to sign to obtain the treatment records from those providers.  The Veteran did not respond, and in December 2016 the AOJ issued a Supplemental Statement of the Case wherein they noted that the Veteran had not submitted any additional treatment records.  The following month the Veteran's wife returned the Supplemental Statement of the Case to the AOJ with a notation that there were outstanding treatment records for the Veteran's heart disability from a Dr. S.A. (along with the clinic information).  There is no indication that the AOJ acted on this correspondence or attempted to obtain those records.  These records may be pertinent in establishing entitlement to service connection, and for this reason on remand the AOJ should attempt to solicit treatment notes from Dr. S.A.  

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from November 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from November 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record treatment records from Dr. S.A. based on the January 2017 correspondence.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  After all development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable amount of time to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


